                  Case 19-50390-KBO              Doc 34       Filed 07/07/20         Page 1 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


 In re:                                                        Chapter 11

 ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                        Debtors.                               Jointly Administered
                                                               Related to Docket No. 1723
                                                               Hearing Date: July 14, 2020 at 1:00 p.m.
                                                               Obj. Deadline: July 7, 2020 at 4:00 p.m.


 LYNN TILTON; PATRIARCH PARTNERS                               Adv. Pro. No. 19-50390 (KBO)
 VIII, LLC; PATRIARCH PARTNERS XIV,
 LLC; PATRIARCH PARTNERS XV, LLC;                              Related to Adv. Docket No. 33
 OCTALUNA, LLC; OCTALUNA II, LLC;
 and OCTALUNA III, LLC,

                        Plaintiffs,

                        v.

 MBIA INC., MBIA INSURANCE
 CORPORATION, U.S. BANK, N.A.,
 ALVAREZ & MARSAL ZOHAR
 MANAGEMENT, CREDIT VALUE
 PARTNERS, LP, BARDIN HILL
 INVESTMENT PARTNERS F/K/A
 HALCYON CAPITAL MANAGEMENT LP,
 COÖPERATIEVE RABOBANK U.A.,
 VÄRDE PARTNERS, INC., ASCENSION
 ALPHA FUND LLC, ASCENSION HEALTH
 MASTER PENSION TRUST, CAZ
 HALCYON OFFSHORE STRATEGIC
 OPPORTUNITIES FUND, L.P., CAZ
 HALCYON STRATEGIC OPPORTUNITIES
 FUND, L.P., BROWN UNIVERSITY, HCN
 LP, HALCYON EVERSOURCE CREDIT
 LLC, HLF LP, HLDR FUND I NUS LP,
 HLDR FUND I TE LP, HLDR FUND I UST
 LP, HALCYON VALLÉE BLANCHE
 MASTER FUND LP, BARDIN HILL

 1
     The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (“Zohar III”) (9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and Zohar CDO 2003-1, Limited (together
     with Zohar II and Zohar III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI
     Consulting, Inc., New York, NY 10036.



57772/0001-20794968v1
                  Case 19-50390-KBO              Doc 34       Filed 07/07/20         Page 2 of 5




 EVENT-DRIVEN MASTER FUND LP,
 PRAETOR FUND I, A SUB FUND OF
 PRAETORIUM FUND I ICAV; HIRTLE
 CALLAGHAN TOTAL RETURN
 OFFSHORE FUND LIMITED; HIRTLE
 CALLAGHAN TOTAL RETURN
 OFFSHORE FUND II LIMITED; HIRTLE
 CALLAGHAN TRADING PARTNERS, L.P.;
 and THIRD SERIES OF HDML FUND I
 LLC,

                        Defendants.


          PLAINTIFFS’ LIMITED OBJECTION TO MOTION TO EXTEND TIME
            TO ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT

         Plaintiffs Lynn Tilton, Patriarch Partners VIII, LLC, Patriarch Partners XIV, LLC,

Patriarch Partners XV, LLC, Octaluna, LLC, Octaluna II, LLC, and Octaluna III, LLC

(collectively, “Patriarch” or the “Plaintiffs”), by and through their counsel, hereby submit this

limited objection (the “Objection”), to the Defendants MBIA Inc.’s, MBIA Insurance

Corporation’s, Zohar III Noteholders’, U.S. Bank, N.A.’s and Alvarez & Marsal Zohar

Management’s Motion to Extend Time to Answer or Otherwise Respond to the Complaint [D.I. 33]

(the “Motion to Extend Time”). In support of the Objection, the Plaintiffs respectfully represent

as follows:

                                           LIMITED OBJECTION

         1.       As set forth in detail in Patriarch’s Motion to Extend Time to Answer or Otherwise

Respond to the Complaint (the “Patriarch Motion to Extend Time”), filed in Zohar CDO 2003-1

v. Patriarch Partners, LLC, Adv. No. 20-50534 (KBO) [D.I. 21], and attached hereto as Exhibit

A, MBIA2 and the Zohar III Noteholders have argued vehemently that certain actions pending in

the United States District Court for the Southern District of New York should be transferred to this


 2
     Capitalized terms not otherwise defined herein shall have the meanings set forth in the Patriarch Motion to Extend
     Time.


                                                          2
57772/0001-20794968v1
                  Case 19-50390-KBO        Doc 34      Filed 07/07/20    Page 3 of 5




Court because the proceedings are “inextricably intertwined,” and for that reason they (along with

the Debtors) moved to transfer those proceedings to this Court.

         2.       Although Patriarch has previously granted four extensions totaling over six months

of additional time to the Equitable Subordination Defendants (including MBIA and certain Zohar

III Noteholders), nominally so the various pending complaints can be consolidated for efficient

disposition in the event the Transfer Motions are granted, the Zohar Plaintiffs now refuse to extend

the same courtesy to the Patriarch Defendants, notwithstanding that the Equitable Subordination

Defendants recently filed their Motion to Extend Time, seeking a further extension of time based

on the resolution of the Transfer Motions; Patriarch advised the Equitable Subordination

Defendants that it would consent to a fifth further extension of time provided the Patriarch

Defendants were provided with a reciprocal extension of time in connection with the Zohar

Complaint; the Zohar Plaintiffs previously stipulated to extend the deadline for the Defendants to

respond to the Zohar Complaint pending a resolution of those same motions to transfer those other

proceedings; the Transfer Motions are still pending; and the Zohar Plaintiffs previously

represented to this Court that “the [Zohar] complaint was filed with the express purpose of

preserving statutes of limitations.”

         3.       Forcing the Patriarch Defendants to respond to the Zohar Complaint at this stage

would be inequitable, inefficient, unproductive, and a waste of resources—of the parties and the

Court. To the extent the Court will grant Patriarch additional time to respond to the Zohar

Complaint, as requested in the Patriarch Motion to Extend Time, Patriarch does not object to a

further extension of time for the Equitable Subordination Defendants to respond to the Equitable

Subordination Complaint, pending resolution of the Transfer Motions.

         4.       The Plaintiffs hereby incorporate by reference the facts and arguments set forth in

the Patriarch Motion to Extend Time, attached hereto as Exhibit A, and asserts that the Equitable


                                                   3
57772/0001-20794968v1
                  Case 19-50390-KBO        Doc 34      Filed 07/07/20      Page 4 of 5




Subordination Defendants are only entitled to a further extension of time to respond to the

Equitable Subordination Complaint to the extent that the Court grants the Patriarch Motion to

Extend Time.

                                   RESERVATION OF RIGHTS

         5.       Neither this Objection nor any appearance in connection with the Motion to Extend

Time shall constitute a waiver of (i) the right to have final orders in non-core matters entered only

after de novo review by a District Judge, (ii) the right to trial by jury in any proceeding related to,

or triable in, these cases or any case, controversy or proceeding related to these cases, (iii) the right

to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for any purpose other

than with respect to the Motion to Extend Time, (v) an election of remedy, or (vi) any other rights,

claims, actions, defenses, setoffs or recoupments as appropriate, in law or in equity, under any

agreements, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved.

                                           CONCLUSION

         WHEREFORE, the Plaintiffs respectfully request that this Court (i) either (a) deny the

Motion to Extend Time, or (b) grant the Patriarch Motion to Extend Time and the Motion to Extend

Time, and (ii) grant such other relief as may be just and proper.

Dated: July 7, 2020
Wilmington, Delaware                            COLE SCHOTZ P.C.

                                                By: /s/ Patrick J. Reilley
                                                Norman L. Pernick (No. 2290)
                                                Patrick J. Reilley (No. 4451)
                                                500 Delaware Avenue, Suite 1410
                                                Wilmington, DE 19801
                                                Telephone: (302) 652-3131
                                                Facsimile: (302) 652-3117
                                                npernick@coleschotz.com
                                                preilley@coleschotz.com

                                                   4
57772/0001-20794968v1
                  Case 19-50390-KBO   Doc 34    Filed 07/07/20   Page 5 of 5




                                                – and –

                                         GIBSON, DUNN & CRUTCHER LLP
                                         Robert Klyman (Admitted Pro Hac Vice)
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071-3197
                                         Telephone: (213) 229-7000
                                         Facsimile: (213) 229-7520
                                         rklyman@gibsondunn.com

                                         Monica K. Loseman (Admitted Pro Hac Vice)
                                         1801 California Street, Suite 4200
                                         Denver, CO 80202-2642
                                         Telephone: (303) 298-5784
                                         Facsimile: (303) 313-2828
                                         mloseman@gibsondunn.com

                                         Randy M. Mastro (Admitted Pro Hac Vice)
                                         Mary Beth Maloney (Admitted Pro Hac Vice)
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035
                                         rmastro@gibsondunn.com
                                         mmaloney@gibsondunn.com

                                         Counsel to Plaintiffs




                                            5
57772/0001-20794968v1
